Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	This application is a 371 of PCT/JP2018/017085 (filed 04/26/18), which application claims priority to JP 2017-090769 (filed 04/28/17).
	The Preliminary Amendment filed 10/22/19 is entered.  Claims 1-17 are pending.
	The Drawings filed 10/22/19 are approved by the examiner.
	The IDS statements filed 12/09/19, 14/04/20 and 08/27/21 have been considered.  Initialed copies accompany this action. 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 
Claim(s) 1-10, 12, 16, 17 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Sun et al US 10,741,832.
	Initially, note that the claim terminology “negative electrode active material” is construed as a statement of intended utility.  If the body of a claim fully and intrinsically sets forth all of the limitations of the claimed invention, and the preamble merely states, for example, the purpose or intended use of the invention, rather than any distinct definition of any of the claimed invention’s limitations, then the preamble is not considered a limitation and is of no significance to claim construction. Pitney Bowes, Inc. v. Hewlett-Packard Co., 182 F.3d 1298, 1305, 51 USPQ2d 1161, 1165 (Fed. Cir. 1999).
	Sun et al (US 10,741,832) discloses positive electrode active material (0.2-40 microns) for a lithium ion battery includes a coating layer comprising amorphous carbon on a surface (100 nm) of a positive electrode active material, wherein the amorphous carbon is derived from carbon contained in an oxazine resin, a ratio of a peak intensity of a G band to a peak intensity of a D band is 1.0 or greater when the amorphous carbon is measured by Raman spectroscopy, an average film thickness of the coating layer is 100 nm or less, and a 
	The reference is anticipatory.
Claim(s) 1-7, 9, 11-15 is/are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over US 2013/0157127.
	US 2013/0157127 A1 discloses negative electrode including active material; and an electrolytic solution, in which the active material is capable of occluding and releasing lithium 
	The reference is anticipatory.
	In the event that any minor modifications necessary to meet the claimed limitations, such as selection of a particular particle size of the active material powder prior to electrode formation, are well within the purview of the skilled artisan. 
	With respect to dependent claim 3, 4, Additionally, it is noted that instant claims 7-14 are “product-by-process” claims drawn to the subsequently formed material.   “[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process 
	In view of the foregoing, the above claims have failed to patentably distinguish over the applied art.
	The remaining references listed on forms 892 and 1449 have been reviewed by the examiner and are considered to be cumulative to or less material than the prior art references relied upon in the rejection above.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARK T KOPEC whose telephone number is (571)272-1319. The examiner can normally be reached Monday-Friday 9:00a-5:00p EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gwendolyn Blackwell can be reached on 5712725772. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/MARK KOPEC/Primary Examiner, Art Unit 1762                                                                                                                                                                                                        



MK
October 22, 2021